Citation Nr: 0314795	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  97-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
meniscectomy, right knee with synovitis, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1977 to 
July 1980.

The veteran's claim for increased evaluation for post-
operative meniscectomy, right knee with synovitis, currently 
evaluated as 10 percent disabling, comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a 
personal hearing before the Board in Washington, D.C. in 
April 1999.  This issue was remanded by the Board in May 
1998.  The Board notes that during the claims period, the 
veteran received a temporary total disability rating from 
December 10, 1996 to January 31, 1997 pursuant to 38 C.F.R. 
§ 4.30.  

Additionally, although the veteran's appeal also originally 
included the issue of entitlement to extension of a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30 beyond May 31, 1996, as a result of right wrist fusion 
in March 1996, this issue was granted in an August 2002 
rating decision and is therefore no longer in appellate 
status.   

The TDIU issue is before the Board on an appeal from an 
August 2002 rating decision.  A notice of disagreement was 
received in February 2003, a statement of the case was issued 
in March 2003, and a substantive appeal was received in April 
2003.  This issue will be addressed in the remand section of 
the following decision. 




FINDING OF FACT

The veteran's service-connected post-operative meniscectomy, 
right knee with synovitis, is manifested by subjective 
complains of chronic pain, clinical findings of a stiff gait 
and tenderness under the knee and around the medial joint 
line; limitation of flexion is limited to approximately 110 
degrees by pain; the veteran's instability of the right knee 
has been attributed to a post-service automobile accident.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
post-operative meniscectomy, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.40, 4.45, 4.59, and Code 5258 (2002).

2.  The criteria for entitlement to a separate disability 
rating of 10 percent (but no higher) for the veteran's 
service-connected right knee synovitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7, 4.40, 4.45, 4.59, and Code 5003, 5020 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an August 2002 supplemental statement 
of the case, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records and hospital reports, VA 
examination reports dated February 1996, May 1998, May 2002 
and November 2002, and private medical records from Lynchburg 
General Hospital.  As the record shows that the veteran has 
been afforded VA examinations in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  No additional pertinent evidence has been identified by 
the claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected post-operative meniscectomy 
right knee with synovitis warrants a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected post-operative meniscectomy 
right knee with synovitis has been assigned a 10 percent 
rating pursuant to the criteria set out in 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for semilunar removal of cartilage, 
symptomatic.  This 10 percent rating is the highest 
disability rating allowed under this Code.   

The Board notes here, however, that the service-connected 
disability includes synovitis.  Diagnostic Code 5020 provides 
that synovitis is rated under the degenerative arthritis 
provisions of Diagnostic Code 5003.  In turn, Code 5003 
provides for evaluation on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  

For the right knee, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating and; flexion limited to 15 
degrees warrants a 30 percent rating.  Under Diagnostic Code 
5261, extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating and; extension limited to 20 degrees warrants a 30 
percent rating.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
notes here that consideration of 38 C.F.R. §§ 4.40, 4.45 is 
nevertheless not appropriate when applying the criteria set 
forth in Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Turning to the record, VA examination report in May 1996 
showed that the veteran had two prior right knee surgeries, 
the latest one in March 1996.  The veteran complained of 
constant right knee pain with occasional swelling.  He takes 
pain medication.  Examination revealed no tenderness to 
palpation.  No swelling, deformity, or instability.  Range of 
motion was flexion to 115-120 and extension to 0.  Diagnosis 
was history of persistent right knee pain post-surgery times 
two and possible degenerative joint disease.  

VA record in May 1996 indicated that the veteran had patella 
femoral tenderness on examination.  No effusion, swelling or 
laxity noted.  Flexion was to 125 degrees.  VA record in 
September 1996 noted that x-rays of the right knee were 
negative.  

VA hospital records in December 1996 show that the veteran 
underwent a right knee arthroscopy and debridement.  The 
report noted that medial and lateral gutters were without 
loose bodies and the facets of the patella showed no 
significant changes.  However, there was grade 3 
chondromalacia noted of the trochlea of the distal femur.  
Postoperative diagnosis was right knee osteoarthritis.  

VA examination report in May 1998 indicated that the veteran 
continued to complain that the intensity of his right knee 
pain was the same as it was prior to the December 1996 
operation.  The pain is exacerbated by prolonged standing or 
sitting.  He also noticed occasional swelling of the right 
knee and finds it difficult to climb stairs.  The veteran had 
a brace on his right knee.   Examination revealed that the 
veteran's gait was stiff and he used a walking cane in his 
right hand.  There was no swelling or deformity.  There was 
tenderness over the patella and minimal crepitus on flexion 
of the right knee.  Flexion could be performed from 0 to 130 
degrees actively as well as passively and extension could be 
performed from 130 to 0 degrees.  The veteran had pain over 
the last 20 degrees of flexion.  Anterior drawer and 
McMurray's test were both negative.  Test for lateral 
instability was negative.  X-rays of the right knee showed a 
superior anterior patellar spur.  Diagnosis was right knee 
meniscectomy with residual pain.  

At a Board hearing in April 1999, the veteran complained of 
right knee instability when going up and down stairs, 
including failing on a number of occasions.  He stated that 
he takes pain pills, has trouble sleeping because of his 
constant right knee pain, and wears a knee brace as often as 
possible.   He also ambulates with a cane to help prevent his 
right knee from buckling.  He has constant knee pain and 
swelling everyday.  

VA records in July 2000 show that the veteran continued to 
complain of right knee pain.  He was taking anti-inflammatory 
medications and Tylenol.  Examination revealed positive 
medial joint line tenderness, but mainly his tenderness is 
underneath the kneecap with range of motion and over the 
distal pole region.  He had positive patellar grind noted.  
He had no effusion noted on examination.  His knee was stable 
and had no real lateral joint line tenderness.  Range of 
motion was 5 degrees to 130 degrees.  

Medical records from Lynchburg General Hospital from November 
2000 through December 2000 demonstrated that the veteran was 
involved in a motor vehicle accident in November 2000.  The 
accident resulted in multiple injuries, including an a 
displaced lateral tibial plateau requiring him to undergo a 
closed reduction and percutaneous fixation, right lateral 
plateau fracture.   Discharge records show that the veteran's 
proximal tibial plateau fracture was associated with knee 
instability.  He had a previous degenerative knee. 

VA examination report in May 2002 revealed that the veteran 
felt his right knee symptoms are not any worse that they were 
before the November 2000 motor vehicle accident.  He still 
experiences constant right knee pain.  He experiences 
swelling and has difficulty walking and standing for long 
periods of time.  The veteran experiences crepitance while 
walking.  He wears a brace and uses a cane to help stabilize 
the knee.    Examination revealed crepitance on range of 
motion of the knee.  There was no significant effusion.  
There was joint line tenderness diffusely, especially along 
the anterior lateral aspect of the patella.  The knee had 
very positive Lachman and mild lateral laxity measuring 1+.  
Range of motion for extension was full and flexion was to 125 
degrees.  X-rays in May 2002 revealed the presence of 
deformity of the tibial plateau laterally.  There was some 
slight loss of space and deformity involving the proximal 
fibula and neck.  X-rays from 1999 showed the early beginning 
of patellofemoral arthritis.  

The examiner opined that the veteran current right knee 
instability appeared to be secondary to the injuries 
resulting from the veteran's November 2000  motor vehicle 
accident.  The instability was due to disruption of the 
anterior cruciate ligament as well as lateral ligament 
instability problems due to the tibial plateau fracture.  

VA examination report in November 2002 indicated that the 
veteran continued to complain of right knee pain.  He had a 
total knee arthroplasty done in September 2002 with some 
typical post-op knee pain and swelling.  Examination revealed 
some mild to moderate effusion with some warmth.  Anterior 
and posterior drawer were stable.  He has some generalized 
tenderness to palpation.  Range of motion was 20 degrees to 
100 degrees.  X-rays shows a well-fixed, well-aligned primary 
tunneling arthroplasty on the right side and evidence of an 
old plateau fracture.  The diagnosis was degenerative joint 
disease of the right knee status post open meniscectomy, 
complicated with tibial fracture in November 2000.  

As noted above, the veteran is already receiving the maximum 
rating available under Diagnostic Code 5259 at 10 percent.  
However, in view of the fact that the disability also 
includes synovitis and that there is objective evidence of 
some limitation of motion, consideration must be given to 
separate rating since the synovitis criteria is arguably not 
encompassed by the criteria set forth in Code 5258.  While it 
does not appear that there is limitation of motion to such a 
degree to warrant a compensable rating under Codes 5260, 
5261, there is evidence of pain on motion and the provisions 
of Code 5003 allow for a compensable rating when there is 
satisfactory evidence of painful motion even if the 
limitation of motion is otherwise noncompensable under 
applicable limitation of motion criteria.  See Diagnostic 
Code 5003.  After reviewing the evidence in this case, the 
Board concludes that a separate 10 percent rating is 
warranted for synovitis of the right knee in addition to the 
10 percent rating already assigned for the post-operative 
meniscectomy. 

However, there is no basis for assigning a higher rating or 
ratings.  As for other diagnostic codes, there is no evidence 
of ankylosis to warrant application of Code 5256.  There is 
also no evidence to support a finding that flexion is limited 
to 15 degrees or extension limited to 20 degrees to warrant 
assignment of a rating in excess of 20 percent under Codes 
5260 or 5261 for limitation of motion prior to November 2000, 
even when additional functional loss due to pain, weakness, 
fatigue or incoordination is considered.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  Additionally, despite the 
veteran's subjective complaints, it appears that there is no 
clinical evidence of subluxation or lateral instability prior 
to November 2000 to warrant a rating under Code 5257.  

The Board recognizes that the medical evidence since November 
2000 demonstrates knee instability and a decrease in range of 
motion.  However, reports from Lynchburg General Hospital and 
VA examination in May 2002 attribute these symptoms to the 
injuries sustained as a result of the November 2000 motor 
vehicle accident.  There is no medical evidence attributing 
the veteran's right knee instability or decreased range of 
motion to the natural progression of his service-connected 
right knee disability.  Therefore, higher ratings are not 
warranted under Code 5257.     

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for post-operative meniscectomy right knee under Diagnostic 
Code 5258 is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to a separate disability rating of 10 percent for 
synovitis of the right knee under Codes 5003, 5020 is 
warranted.  To this extent, the appeal is granted. 


REMAND

In view of the above decision of the Board, review of the 
TDIU issue by the RO is required.  Moreover, it would appear 
that medical examination to ascertain the impact of the 
veteran's various service-connected disabilities on the 
veteran's ability to obtain and retain all forms of 
substantially gainful employment.  A medical opinion on the 
impact of the veteran's service-connected disabilities on his 
ability to obtain and follow substantially gainful employment 
is required before the Board can decide the issue of a total 
compensation rating based on individual unemployability.  
Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
complete an application for TDIU (VA Form 
21-8940).  If he indicates that he has 
applied for Social Security disability 
benefits, appropriate action to obtain 
copies of records associated with that 
claim should be accomplished.

2.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the impact of his various 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examinations.  
After reviewing the record and examining 
the veteran, the examiner(s) should offer 
an opinion on the effect of the veteran's 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.

2.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if 
entitlement to TDIU is warranted.  If the 
benefit is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

